Citation Nr: 1204682	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  96-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

At the time of a January 1997 remand, the Board explained why the Veteran's claim for service connection for a headache disorder was being considered on a de novo basis despite the fact that there had been a prior denial by the RO in 1978.  At that time, the Board also requested further development of the claim, and it did so again in its remand of March 2005.  Thereafter, the Board denied the claim in February 2008, and the Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, pursuant to an April 2010 memorandum decision, vacated the Board's February 2008 decision, and remanded the matter for readjudication.  In June 2010, the Board remanded the claim to cure the deficiency noted by the Court.

Thereafter, in June 2011, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 (2011).  The opinion was provided in September 2011.  In October 2011, the Board forwarded a copy of the opinion report to the Veteran and he was asked to submit any additional evidence or argument.  In November 2011, the Veteran submitted additional evidence in the form of VA records that consisted of a list of medications, upcoming appointments, and a list of side effects.  The Veteran indicated that he wished to have his case remanded to the agency of original jurisdiction (AOJ) for review of the newly submitted evidence.  However, the evidence is redundant of evidence previously of record or not pertinent to the issue on appeal.  Thus, the Board finds that it is not necessary to remand the case.  See 38 C.F.R. § 20.1304(c) (2011).



FINDINGS OF FACT

1.  The Veteran has migraine headaches that did not have their clinical onset during, and are not related to, his active military service.

2.  The Veteran has not had muscle contraction headaches during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed prior to the enactment of the VCAA.  Additionally, the RO initially adjudicated the claim prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the Court has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, also during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through July 2002 and April 2005 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection.  The claim was properly re-adjudicated in June 2011, which followed the notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  While the notice did not refer to criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these questions is now before the Board.

The Board also finds that the April 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have available treatment records from the VA Medical Centers (VAMCs) in Bonham and Dallas, Texas.  He has not indicated that he receives treatment through a private provider.

In regards to VA treatment records, the Veteran has indicated that he was treated at the Bonham and Dallas VAMCs as early as 1973.  Multiple record requests have been made to these facilities.  Records dated from 1975 to 1977 were obtained from the Bonham facility in conjunction with a claim filed in July 1978.  In May 2003, the Bonham VAMC informed VA that there were no other records prior to 1994.  In November 2006, VA was again informed that the Bonham VAMC had no medical records for the Veteran for the time period of 1973 to 1974.  In April 2007, an identical response was received from the Dallas VAMC, which included a search of the archives.

Pursuant to the Board's June 2010 remand, the Appeals Management Center (AMC) sent the Veteran a letter in June 2010 concerning these record requests.  The Veteran was informed that VA had requested VA medical treatment records for the period January 1, 1973, through December 31, 1975, from the Bonham and Dallas VAMCs.  The letter indicated that both facilities had informed VA that, after conducting an exhaustive search, including archived records, the records in question no longer exist.  The Veteran was told that further attempts to obtain the records would be futile, that VA would decide the claim based on the evidence of record, and that it was ultimately the Veteran's responsibility for providing evidence.  Based on this information, the Board finds that a remand for additional record requests is not necessary and that the Veteran has been informed of the inability to obtain the records in accordance with 38 C.F.R. § 3.159(e).  Thus, the June 2010 letter cured the deficiency that was identified by the Court in the April 2010 memorandum decision.

In a similar manner, the AMC requested records from the Social Security Administration (SSA) in April 2005.  Later that month, SSA responded that no folder could be located pertaining to the Veteran, even after an exhaustive and comprehensive search.  The Veteran was notified of the inability to obtain any such records by a letter from the AMC dated in September 2006.  The Board finds that a remand is also not necessary to make additional record requests to SSA because such a request would likely be futile and the Veteran has been informed of the unavailability of such records.  See 38 C.F.R. § 3.159(e).

In addition, the Veteran has been afforded multiple VA examinations in connection with his claim, the reports of which are of record.  As noted previously, the Board requested a medical expert opinion.  The September 2011 opinion report, in combination with the prior examination reports, contains sufficient evidence by which to decide the claim regarding the nature and etiology of the Veteran's current headache disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran asserts that he experiences headaches that had their onset during active military service.  At a hearing before the Board in January 2005, the Veteran testified that he did not have problems with headaches prior to military service and that he was treated for headaches during service.  He stated that he went to sick call for medication because the headaches were really bad.  The Veteran thought the headaches might be related to his military occupation as a switchboard operator.  He indicated that he had headaches at his separation examination.  The Veteran recalled that he was treated for headaches soon after service in 1973 at the Bonham VAMC.  He stated that he currently receives medication for migraine headaches through the VA system.  The Veteran provided similar testimony at a hearing before the RO in April 1996.  He maintains that any present headaches are related to his in-service problems.  Thus, the Veteran contends that service connection is warranted for a headache disorder.

A review of the Veteran's service treatment records reveals that his March 1969 entrance examination was normal.  As he stated, he was treated for headaches during service.  In October 1969, the Veteran complained of a three to four month history of suboccipital headaches.  He stated that he awakened with headaches in the morning.  Notably, the impression was muscle contraction headaches.  A second entry was made in February 1970.  The Veteran complained of right-sided headaches for three weeks.  The impression at that time was headaches of unknown etiology.  At the Veteran's March 1973 separation examination, the Veteran did not indicate a history of headaches.  In contrast to his statements at his hearing, the physical examination was normal, including the "head" and "neurologic" portions.  Headaches were not identified as a defect at the separation examination. This evidence shows that the Veteran was treated for the claimed condition during service, at least for a headache disorder characterized at the time as muscle contraction headaches.  

Although there are no post-service VA treatment records dated in 1973 or 1974, records from 1975 are associated with the claims file.  The Veteran was initially seen at the Bonham VA facility in August 1975 with, among other things, a complaint of headaches.  He reported that he had been hit in the head with a flashlight and billy club in July 1975.  A skull x-ray showed no abnormality.  In September 1975, the Veteran was again seen for a complaint of headaches.  He reported that he had been beaten by police officers in Forth Worth, Texas, in July 1975.  The diagnosis was headaches with an unknown etiology.  He was prescribed Motrin and Valium.  The Veteran sought treatment in October 1975 for severe headaches.  An EEG (electroencephalogram) was normal.  The diagnosis was resolving headaches and his medication was continued.  In January 1976, he was prescribed the same medication to address daily headaches.  The Veteran was later seen in September 1977 for a complaint of daily headaches for two weeks.  It was noted that he had a history of migraine headaches from two years ago and none until recently.  He was prescribed Fiorinal for the headaches.

In December 1994, when the Veteran sought treatment through VA, he reported having cluster headaches since the 1970s.  The impression was headaches.  Later in December 1994, the Veteran reported that he had migraine headaches.  During hospitalization in June 1995, he had headaches which were felt by neurology to be vascular headaches.  A December 1995 VA record reflects a report of migraine headaches.  In January 1996, the Veteran reported having migraine headaches.  The impression at that time was cluster headaches.  An April 1996 and May 1996 VA medical records report migraine headaches.

A general VA physical examination was conducted in May 1996.  The examiner noted an accurate medical history concerning the in-service and post-service treatment for headaches.  The Veteran reported that he had experienced headaches intermittently for years and almost daily for the past three to four months.  The pain was in the left side of his head and also in the left occipital area.  He had been prescribed Fiorinal which eased the pain, but it did not go completely away.  The diagnosis was chronic headaches.  The examiner stated that the symptoms suggested probable muscle contraction headaches; though he also had been diagnosed in the past as having migraine headaches, vascular headaches, and cluster headaches.

The May 1996 VA examination reflects that the Veteran may in fact have had muscle contraction headaches, which were the type of headaches identified during treatment for headaches in service.  However, the examiner also indicated other types of headaches had been diagnosed, which were not expressly identified during service.  The type of headaches that the Veteran experiences, or has experienced, is important because the Court has held that a current disability may be shown even though the disability resolves prior to the adjudication of the claim as long as a veteran has a disability at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In March 1997, the Veteran underwent a VA examination in connection with the claim.  The examiner accurately noted the Veteran's history and stated that the October 1969 in-service treatment was rather typical of a musculoskeletal headache due to his occupation as a switchboard operator at that time.  At that time, the Veteran experienced headaches on the back of his head.  The examiner noted that, after service, the Veteran began to have a different type of headache.  The headaches extended around to the left eye, left frontal area, and left temporal area, and only rarely on the right side.  It was also noted that the Veteran had a history of a head injury in 1975.  The examiner concluded that the Veteran has had two types of headaches.  The Veteran had headaches in service that were rather typical of musculoskeletal-type headaches and were treated as such.  The examiner also stated that the Veteran has migraine or cluster headaches which developed after service that are very incapacitating, but the examiner could not establish any connection with the previous headaches that were in service.

The March 1997 examination report tends to show that the Veteran has experienced two types of headaches-musculoskeletal headaches during service, and migraine or cluster headaches after service that are not related to the in-service headaches.  The report is persuasive because it was made after consideration of the Veteran's medical history, a review of the in-service treatment for headaches, and a physical examination to assess the current type of headaches.  Additionally, the report finds support in the evidence then of record as the VA treatment records from 1975 to 1977 and 1994 to 1996 tended to identify the headaches as migraine or cluster headaches.  Musculoskeletal headaches were not identified in the treatment records.  The May 1996 examiner thought the headaches were probably muscle contraction headaches, but he acknowledged that there were other diagnoses.  That examiner's diagnosis was much more equivocal compared to the March 1997 examiner's assessment.  Additionally, vascular headaches were only identified on one occasion.

The Veteran continued to receive treatment for migraine headaches through the VA system.  Migraine headaches were assessed in February 1998, December 2001, and April 2002.  VA records from May 2008, March 2009, and June 2009 show that the Veteran has carried a diagnosis of migraine headaches.  

In September 2010, the Veteran was afforded another VA examination in connection with the claim.  The examiner noted the Veteran's reported history and theory that his headaches may have been related to his in-service occupation as a switchboard operator.  After a physical examination, the examiner provided a diagnosis of migraine headache syndrome without aura.  The examiner provided an addendum in October 2010 after he was able to review the claims file.  The examiner gave the opinion that it is unlikely that the Veteran's migraine headache syndrome is related to military service.  The examiner stated that the service entrance examination, separation examination, and clinical records do not reference a headache disorder.  Although the September 2010 examination report is probative in that it identified a migraine headache syndrome as the Veteran's current headache disorder, the October 2010 opinion is of little probative value because of the examiner's oversight of the documented in-service entries concerning headaches.

As a result, the Board requested a medical expert opinion, pursuant to 38 C.F.R. § 20.901, to have a VA neurologist identify the Veteran's present headache disorder and to provide an opinion as to the possible relationship to military service, including the in-service treatment for headaches.  The claims file was forwarded to S.G., M.D., who is a VA neurologist at the VAMC in San Diego, California.  In September 2011, Dr. S.G. provided a medical expert opinion on the matter.  He reviewed the evidence in the claims file.  Dr. S.G. noted that specific attention was given to the service treatment records, including the October 1969 and February 1970 entries concerning headaches, as well as the March 1973 separation examination.  Additionally, he recorded the information set forth in the VA treatment records dated in 1975, and the VA examination reports from May 1996, March 1997, and September 2010.

After reviewing the relevant evidence and the Veteran's historical description of his headaches, Dr. S.G. stated that he concurred with the diagnosis of migraine headache syndrome without aura.  Dr. S.G. also stated that it was his opinion that the Veteran experienced muscle contraction headaches during military service, that his migraine headaches began after separation from active service, and that the migraine headaches are unrelated to the in-service headaches.  This opinion was based on a review of the evidence and Dr. S.G.'s clinical training, experience, and knowledge as a neurologist.  Dr. S.G. concluded that, in short, the Veteran has had a history of both muscle contraction and migraine headaches.  His migraine headaches began following separation from active service and are less likely than not of onset during active service or related to any in-service disease, event, or injury.

In consideration of the evidence of record, the Board finds that the Veteran has migraine headaches that did not have their clinical onset during, and are not related to, his active military service.  Based on the medical evidence in the claims file, there appears to be multiple types of headache disorders a person may experience.  Muscle contraction headaches are not synonymous with migraine headaches according to the medical treatment providers and examiners.  In the Veteran's case, migraine headaches were not identified in the service treatment records.  Instead, the headaches were characterized as muscle contraction headaches.  In most of the post-service VA treatment records, the Veteran has been assessed with migraine headaches.  Migraines were the type of headaches identified during the treatment from 1975 to 1977.  Although the June 1995 VA record indicated that the headaches were thought to be vascular and the May 1996 VA examiner thought that the headaches were probably muscle contraction headaches, those assessments are not in accord with the remaining medical evidence.  Additionally, both characterizations of the headaches were made in a somewhat equivocal manner.  On the other hand, the VA physicians from March 1997, September 2010, and September 2011 each provided a diagnosis of migraine headaches in a much more unequivocal manner.  Dr. S.G.'s diagnosis is particularly persuasive as it was made after a review of all the previously obtained evidence of record that included all the past assessments.  Thus, the evidence tends to show that, after military service and during the pendency of the claim, the Veteran's headache disorder has been one of migraine headaches.

Additionally, the evidence tends to show that the Veteran's migraine headaches clinical onset was after the Veteran's period of active military service and that the headaches are not related to such service, including the in-service headaches.  Dr. S.G.'s September 2011 medical expert opinion on the matter is persuasive as it was based on a review of the evidence, including consideration of the in-service and post-service treatment records.  Moreover, the opinion is in accord with the March 1997 VA examiner's opinion that the Veteran experienced musculoskeletal-type headaches in service, that he experienced migraine headaches after service, and that a connection could not be established between the two types of headache disorders.

The Board notes that a veteran's claim is not limited solely to the disability identified by the veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  He has generally claimed service connection for migraine headaches.  However, the claim could encompass any headache disorder if it shown that he has such a disorder and it had its clinical onset during, or is otherwise related to, military service.  As such the Board has characterized the claim broadly as set forth on the title page.  In a similar light, service connection might be warranted for one type of headache disorder and not for another type.  See, e.g., Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (indicating that a claim involving sensorineural hearing loss was not the same as a claim involving conductive hearing loss even though they may have overlapping symptomatology because the two types of hearing loss developed from injuries to different parts of the ear).

In addition to migraine headaches, the evidence tends to establish that the Veteran in fact experienced muscle contraction headaches during military service.  This is supported by the characterization of the headaches in the service treatment records and by the VA physicians who addressed the matter.  However, as discussed above, the evidence shows that the Veteran has experienced migraine headaches after service and not muscle contraction headaches.  This includes during the entire pendency of the claim.  See McClain, 21 Vet. App. at 321.  The Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the clinical type and etiology of headache disorder that he experiences and has experienced in the past.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Here, the symptom of a headache is clearly observable by a lay person, but the information salient to whether service connection is warranted is medical in nature.

In sum, the Board finds that, although the Veteran had muscle contraction headaches during service, he has not had this type of headache disorder since service including during the pendency of the claim.  Additionally, although the Veteran has had migraine headaches, this type of headache disorder had its onset after service and is not related to service.  In light of the Board's findings, the Board concludes that service connection for a headache disorder is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claim of service connection for a headache disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a headache disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


